Citation Nr: 0930151	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the coccyx.

2.  Entitlement to service connection for a low sex drive 
claimed as secondary to residuals of an injury to the coccyx.

3.  Entitlement to service connection for headaches to 
include as secondary to residuals of an injury to the coccyx.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by which the RO denied 
entitlement to the benefits sought herein.

In November 2008, the Veteran testified at a hearing before 
the undersigned via video teleconference.  The veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with his hearing.  38 C.F.R. § 20.1304 (c) 
(2008).  The Board observes that the waiver is dated in 
November 2008 and that additional evidence was received in 
May 2009.  The Board need not remand the evidence to the RO 
for initial consideration, however, because it does not 
pertain to the issues on appeal.  Records from Barnes Jewish 
Hospital dated in August 2008 are related to treatment for 
the right knee, which is not at issue herein.  As well, 
photographs purportedly depicting the Veteran in service do 
not shed light on the matters under consideration.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO.  The Veteran will be advised if 
further action on his part is required.



FINDINGS OF FACT

1.  A disability of the coccyx is not shown to be related to 
the Veteran's active duty service.

2.  The claimed low sex drive is not shown to be related to 
the Veteran's active duty service, and it is not shown to 
have been caused by a service-connected disability.

3.  Headaches are not shown to be related to the Veteran's 
active duty service, and they are not shown to have been 
caused by a service-connected disability.

4.  The Veteran is not shown by competent medical evidence to 
be suffering from bilateral hearing loss.


CONCLUSIONS OF LAW

1.  A disability of the coccyx was not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A low sex drive was not incurred in or as a result of 
active duty service, and it is not the proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3.  Headaches were not incurred in or as a result of active 
duty service, and they are not the proximate result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

4.  Bilateral hearing loss was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claims, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to the claimed conditions.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in February and October 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in these matters.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical examinations were provided, but no 
examinations are necessary because, with respect to each of 
the denied claims, there is no competent evidence linking the 
claimed disability to service.  Id.; 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As to the hearing loss claim, as 
noted below, there is no evidence of a current disability 
meeting the requirements of 38 C.F.R. § 3.385.  Further, 
there is no competent evidence demonstrating even a possible 
relationship between the disabilities and service.  As to 
headaches and hearing loss, the veteran himself has not noted 
their presence until years after service.  As noted below, 
the appellant is not shown to be competent to offer opinions 
regarding medical diagnosis and etiology.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, Social Security Administration (SSA) records, and 
private medical evidence.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  No examinations 
were performed, but as explained above, no examinations were 
required in this case.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Matter

The Veteran's service treatment records are unavailable 
despite several efforts by the RO to secure them.  In an 
October 2007 memorandum to the file, the RO outlined its 
efforts to obtain the Veteran's service treatment records and 
determined that these records were unavailable for review.  
In circumstances in which service treatment records may be 
missing, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Analysis

Coccyx disability 

As stated above, the service treatment records are missing, 
and there is no contemporaneous medical information regarding 
an injury to the coccyx in service.  The Veteran asserts that 
he sustained an injury to the low back while stationed in 
Camp Lejune and that he received treatment and medication 
intermittently throughout service.

The Veteran maintains that he sought treatment for the low 
back immediately after service.  The record indeed reflects 
complaints regarding the low back, but there is no record of 
low back treatment in the early post service period.  The 
record does, however, show that the Veteran was injured in 
motor vehicle accidents in 1978 and November 2006 following 
which he complained of low back pain.  The Board observes 
that the Veteran is in receipt of SSA disability benefits due 
to a low back disability.

The Board does not dispute the fact of a coccyx disability.  
There is, however, no competent medical evidence of a nexus 
between it and the alleged in-service injury.  Indeed, at his 
hearing, the Veteran testified that no physician or other 
medical professional spoke of a relationship between a 
current coccyx disability and service.  The Veteran himself 
is not shown to be competent to provide medical opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In the absence of any competent medical evidence of a nexus 
between the claimed residuals of a coccyx injury and service, 
service connection is denied.  38 C.F.R. § 3.303.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Low sex drive

Initially, the Board observes that service connection for a 
low sex drive cannot be granted as secondary to residuals of 
an injury to the coccyx because that disability is not 
service connected, and in order for secondary service 
connection to be a viable option, the underlying disability 
must be service connected.  38 C.F.R. § 3.310.

The Board will consider entitlement to direct service 
connection for a low sex drive.

As stated above, the service treatment records are missing; 
thus, there is no evidence of a diminished libido in service.  
The record contains no evidence of sexual dysfunction in the 
early post service period.  Current medical evidence 
indicates the presence of erectile dysfunction, and the 
Veteran has received prescriptions for Viagra.  The competent 
medical evidence, however, does not show a link between a low 
sex drive and service.  Absent such a nexus, service 
connection for a low sex drive must be denied.  38 C.F.R. 
§ 3.303.  The Board reminds the Veteran that it cannot rely 
on his representations regarding the etiology of his erectile 
dysfunction because he is not shown to possess any medical 
expertise.  Espiritu, supra.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Headaches 

Initially, the Board observes that service connection for 
headaches cannot be granted as secondary to residuals of an 
injury to the coccyx because that disability is not service 
connected, and in order for secondary service connection to 
be a viable option, the underlying disability must be service 
connected.  38 C.F.R. § 3.310.

The Board will consider entitlement to direct service 
connection for headaches.

The available medical evidence reflects consistent complaints 
of headaches over the years.  The Board recognizes the 
presence of a headache disability, characterized 
alternatively as tension headaches and migraine headaches.  
The Board notes, however, that the evidence does not reflect 
any diagnosis of headaches in the year following service.  
Moreover, the competent medical evidence does not reflect a 
nexus between the Veteran's headaches and service.  As such, 
service connection must be denied.  38 C.F.R. § 3.303.  
Indeed, the Board emphasizes that in July 1993, when seeking 
treatment for headaches, the Veteran indicated that he had 
been suffering from them for 10 years.  It follows that 
headaches had their onset several years after separation from 
service.

In sum, there being no indication of a direct nexus between a 
headache disability and service, service connection for 
headaches is denied.  Id.  

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Bilateral hearing loss 

The service treatment records are missing.  The record, 
however, contains volumes of medical evidence none of which 
indicates a diagnosis of bilateral hearing loss in the early 
post service period.  The Board has no reason to doubt the 
Veteran's assertions of current hearing loss, as symptoms of 
hearing loss are capable of observation by a lay person.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran, as a lay person, cannot give evidence 
as to the precise degree of hearing loss from which he 
suffers.  As outlined above, service connection for hearing 
loss necessitates a minimum degree of hearing loss.  
38 C.F.R. § 3.385.

Thus, although the Veteran can provide competent evidence of 
the existence of hearing loss, he cannot provide competent 
evidence as to whether he suffers from bilateral hearing loss 
within the meaning of VA law and regulations.  38 C.F.R. 
§ 3.385.  Because there is no showing of hearing loss as 
defined under 38 C.F.R. § 3.385, a present disability is not 
shown, and service connection for bilateral hearing loss is 
denied.  38 C.F.R. § 3.303; see also Degmetich, supra.

Even if the Veteran is currently suffering from hearing loss 
within the meaning of VA law and regulations, service 
connection would be denied because the record contains no 
competent medical opinion regarding a nexus between bilateral 
hearing loss and service, and the Veteran himself testified 
that his alleged hearing loss had its onset many years after 
service.  Absent a relationship between a present disability 
and service, service connection cannot be granted, and 
service connection for bilateral hearing loss must therefore 
be denied.  38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Service connection for residuals of an injury to the coccyx 
is denied.

Service connection for a low sex drive is denied.  

Service connection for headaches is denied.  

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran complains of tinnitus.  Indeed, he is fully 
competent to assert its existence.  Jandreau, supra.  As 
well, he is capable of providing an account of the conditions 
of his service, and the Board finds no reason to doubt his 
credibility.  Thus, in the interest of assisting the Veteran 
in establishing his claim, especially due to the lack of 
service treatment records, the Board asks that an 
audiological examination be scheduled.  The examiner is asked 
to elicit from the Veteran a history of the nature of his 
service and based on the Veteran's account, determine whether 
the claimed tinnitus is, at least as likely as not, related 
to service.

In addition, the RO should send the Veteran an amended VCAA 
notice that includes information regarding disability ratings 
and effective dates in accordance with Dingess.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Send the Veteran an amended VCAA 
notice that includes information regarding 
disability ratings and effective dates in 
accordance with Dingess.

2.  Schedule a VA audiological examination 
to determine whether the Veteran in fact 
suffers from tinnitus.  If so, the 
examiner is to elicit from the Veteran an 
account of the nature of his service and 
to determine, based on that account, 
whether it is at least as likely as not 
(50 percent or greater likelihood) related 
to service.  The examiner should review 
pertinent documents in the claims file and 
indicate in the examination report that 
such a review took place.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


